           Case 2:19-cr-00246-GMN-NJK Document 39 Filed 09/24/20 Page 1 of 4



 1
     DAVID Z. CHESNOFF, ESQ.
 2
     Nevada Bar No. 2292
 3   RICHARD A. SCHONFELD, ESQ.
     Nevada Bar No. 6815
 4   CHESNOFF & SCHONFELD
     520 South Fourth Street
 5   Las Vegas, Nevada 89101
 6   Telephone: (702)384-5563
     rschonfeld@cslawoffice.net
 7   dzchesnoff@cslawoffice.net
     Attorneys for Defendant, JAMAL RASHID
 8

 9                       UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA
10                                   ******
     UNITED STATES OF AMERICA         )
11                                    )
                    Plaintiff,        )
12
                                      )    CASE NO. 2:19-CR-00246-GMN-NJK
13   v.                               )
                                      )
14   JAMAL RASHID                     )
                                      )
15
                    Defendant,        )
16                                    )

17     STIPULATION AND [PROPOSED ORDER] TO CONTINUE SENTENCING DATE
18          IT IS HEREBY STIPULATED AND AGREED, by and between NICHOLAS A.
19
     TRUTANICH, United States Attorney, by NICHOLAS DICKINSON, Assistant United States
20
     Attorney, counsel for the United States of America, DAVID CHESNOFF, ESQ., and RICHARD
21

22   A. SCHONFELD, ESQ., counsel for Defendant, JAMAL RASHID, that the Sentencing date in

23   the above-captioned matter, currently scheduled for October 2, 2020, at the hour of 10:00 a.m., be

24   vacated and continued for a period of 45 days or a date thereafter, not during the week of
25
     Thanksgiving.
26

27
           Case 2:19-cr-00246-GMN-NJK Document 39 Filed 09/24/20 Page 2 of 4



 1          This stipulation is entered into for the following reasons:
 2
            1.      It is Mr. Rashid’s and his counsel's desire to appear for sentencing in person;
 3
     however, with the COVID-19 pandemic, that is not feasible. Mr. Rashid has already had COVID-19
 4
     and was hospitalized as a result therefrom. Specifically, Mr. Rashid was admitted to the UCLA
 5

 6   Medical Center hospital on or about July 13, 2020, and was diagnosed with COVID-19 with impact

 7   to his lungs. Mr. Rashid does not want to risk contracting COVID-19 again as he is advised that the

 8   consequences could be worse a second time. Additionally, counsel Chesnoff has not been appearing
 9
     in court due to personal concerns related to COVID-19. Furthermore, counsel Sadow resides in
10
     Atlanta, Georgia and wants to avoid travel during the pandemic.
11
            2.      In light of the COVID-19 pandemic, the CARES Act, H.R. 748, Public Law No.
12

13   116-136, and this Court’s Administrative Orders, including Temporary General Order 2020-05, there

14   is good cause for a continuance of the Sentencing hearing.
15
            3.      Accordingly, based on the public health emergency brought about by the
16
     COVID-2019 pandemic, and the required social-distancing measures as recognized in the General
17
     Orders; the parties agree to continue the currently scheduled Sentencing hearing.
18

19          4.      The parties agree that the Sentencing can be further delayed without serious harm to

20   the interests of justice. See Temporary General Order 2020-05.

21          5.      The Defendant is out of custody and does not object to the continuance.
22
            6.      NICHOLAS DICKINSON, AUSA has agreed to this request; and
23
     ///
24

25

26

27
           Case 2:19-cr-00246-GMN-NJK Document 39 Filed 09/24/20 Page 3 of 4



 1          7.     For all the above-stated reasons, the ends of justice would best be served by a
 2
     continuance of the Sentencing hearing
 3
            DATED this 22nd day of September, 2020.
 4
     UNITED STATES ATTORNEY                              CHESNOFF & SCHONFELD
 5

 6   /s/ Nicholas Dickinson                               /s/ Richard A. Schonfeld
     NICHOLAS DICKINSON, AUSA                            DAVID Z. CHESNOFF, ESQ.
 7   501 Las Vegas Blvd., Suite 1100                     Nevada Bar No. 2292
     Las Vegas, Nevada 89101                             RICHARD A. SCHONFELD, ESQ.
 8   Tel.: [702] 388-6336                                Nevada Bar No. 6815
 9                                                       520 South Fourth Street
                                                         Las Vegas, Nevada 89101
10                                                       Tel.: [702] 384-5563

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
           Case 2:19-cr-00246-GMN-NJK Document 39 Filed 09/24/20 Page 4 of 4



 1                                              ORDER
 2
            Based on the foregoing Stipulation and with good cause appearing, IT IS THEREFORE
 3
     ORDERED that the Sentencing date currently scheduled for October 2, 2020, at the hour of
 4
     10:00 a.m., be vacated and continued to the 2nd day of December, 2020 at 11:00 a.m.
 5

 6          IT IS SO ORDERED.

 7          DATED this 24 day of September , 2020.
 8

 9

10                                                 GLORIA M. NAVARRO
                                                   UNITED STATES DISTRICT COURT JUDGE
11

12

13   CHESNOFF & SCHONFELD
14
      /s/ Richard A. Schonfeld
15   DAVID Z. CHESNOFF, ESQ.
     Nevada Bar No. 2292
16   RICHARD A. SCHONFELD, ESQ.
     Nevada Bar No. 6815
17   520 South Fourth Street
18   Las Vegas, Nevada 89101
     Tel.: [702] 384-5563
19   Attorneys for Defendant
20

21

22

23

24

25

26

27
